DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on January 14, 2022 has been entered.
Accordingly Claims 1, 9, 10, 11 and 19 have been amended.  No claims have been withdrawn from consideration and no new claims were added. Therefore, claims 1-20 remains pending in this application. It also includes remarks and arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lovas et al. (US 2019/0068001). 
Regarding claims 1 and 11, Lovas et al. in (Fig. 1) discloses a system (Fig. 1) comprising a wireless power transmitter (102) comprising: 
an input (119) for receiving power (Input voltage); 
a transmit coil (108); 
a circuit (104 and 110) for generating an AC power signal (bridge 104, aka inverter) in the transmit coil (108) from power received at the input (119), the circuit comprising: 
a memory (156) for storing modification data which describe one or more modifications (“calibration data” is a data stored in the transmitter [0039] at different power levels other than “nominal output power level” e.g. 5%, 50%,110%, and at different displacements/locations of the receiver with respect to the transmitter which including perfect alignment and misalignment [0040]; Fig. 5 shows calibration process transmitting at different percentages of power; the data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter and the receiver; ) of the AC power signal from transmitter's normal operation (“nominal output power level” [0040]), each modification to be performed in deviating from the transmitter's normal operation (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]) while wirelessly transmitting power to a wireless power receiver (132), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO); 
a controller (110) configured to operate the transmitter to: 
perform normal operation ([0042] teach normal wireless power transfer from the transmitter to the receiver); perform one or more foreign object detection (FOD) tests to detect FO interference ([0038], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: 
operating the transmitter to perform at least one said modification of the AC power signal in deviating from the normal operation ([0038] “Further testing was also conducted in transmitter power output ranges from 3 W (watts) to 80 W”), and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038].   
Regarding claims 2 and 13, Lovas et al. in (Fig. 1) discloses the system (see 100) of claims 1 and 11, wherein the one or more FOD tests are performed without interrupting wireless transmission of power (see [0038 and [0042]).  
Regarding claims 3 and 14, Lovas et al. in (Fig. 1) discloses the system (see 100) of claims 1 and 11, wherein the circuit (see 104 and 110) is further configured to write the modification data to the memory (see [0039-0040]).
Regarding claims 4 and 15, Lovas et al. in (Fig. 1) discloses the system (see 100) of claims 3 and 14, wherein writing the modification data to the memory (see 156) is performed during wireless transfer of power (see [0030 and 0039-0040]).  
Regarding claims 5 and 16, Lovas et al. in (Fig. 1) discloses the system (see 100) system of claims 4 and 15, wherein writing the modification data to the memory (see 156) comprises: (a) operating the transmitter to perform a modification of wireless transfer of power [see 0038]; (b) determining the receiver's behavior in response to the modification in [see [0038] (a); (c) writing modification data to the memory [0030, 0038], the modification data describing the modification in (a) and the receiver's behavior in (b) [see Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO].
Regarding claims 6 and 17, Lovas et al. in (Fig. 1) discloses the system (see 100) system of claims 3 and 14, wherein the circuit (see 104 and 110) is configured to write the modification data to the memory (see 156) when there is no “before” wireless transfer of power  “WPT operation” [see, [0030 and 0038-0040] such that the modification data “calibration data can be pre-production or/and post-production which is configured in the memory 156 when there is no wireless transfer of power).  
Regarding claims 7 and 18, Lovas et al. in (Fig. 1) discloses the system (see 100) of claims 1 and 11, wherein the modification data for each modification are referenced to a coil alignment condition, and said determining if the receiver's (see 132) responsive behavior matches the corresponding responsive behavior described by the modification data is performed for the modification data referenced to a coil alignment condition determined as present in the WPT operation [such that memory (156) stores modification data which describe one or more modifications “calibration data” is a data stored in the transmitter [0039] at different power levels other than “nominal output power level” e.g. 5%, 50%,110%, and at different displacements/locations of the receiver with respect to the transmitter which including perfect alignment and misalignment [0040]; Fig. 5 shows calibration process transmitting at different percentages of power; the data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter and the receiver; ) of the AC power signal from transmitter's normal operation (“nominal output power level” [0040]), each modification to be performed in deviating from the transmitter's normal operation (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]) while wirelessly transmitting power to a wireless power receiver (132), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO).
Regarding claim 8, Lovas et al. in (Fig. 1) discloses the system (see 100) of system of claim 1, wherein at least one modification comprises modifying a rms power (i.e. rms current is relatively to the rms power output that is transmitted by the transmitter to the load or receiver 132) wirelessly transmitted by the transmitter  (“calibration data” is a data stored in the transmitter [0028-0039] at different power levels other than “nominal output power level” e.g. 5%, 50%,110%, and at different displacements/locations of the receiver with respect to the transmitter which including perfect alignment and misalignment [0040]; Fig. 5 shows calibration process transmitting at different percentages of power; the data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter and the receiver; ) of the AC power signal from transmitter's normal operation (“nominal output power level” [0040]), each modification to be performed in deviating from the transmitter's normal operation (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]) while wirelessly transmitting power to a wireless power receiver (132), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO).
Regarding claims 9 and 20, Lovas et al. in (Fig. 1) discloses a system (Fig. 1) comprising a wireless power transmitter (102) comprising: 
A system (Fig. 1) comprising a wireless power transmitter (102) comprising: 
an input (119) for receiving power (Input voltage); 
a transmit coil (108); 
a circuit (104 and 110) for generating an AC power signal (bridge 104, aka inverter) in the transmit coil (108) from power received at the input (119), the circuit comprising: 
a memory (156) for storing modification data which describe one or more modifications (“calibration data” is a data stored in the transmitter [0039] at different power levels other than “nominal output power level” e.g. 5%, 50%,110%, and at different displacements/locations of the receiver with respect to the transmitter which including perfect alignment and misalignment [0040]; Fig. 5 shows calibration process transmitting at different percentages of power; the data of the perfect alignment is considered normal data with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter and the receiver) of the transmitter's operation to be performed non-responsively to feedback messages received by the transmitter from a wireless power receiver (132) while wirelessly transmitting power to the receiver (132), (initial power transmission before feedback by the receiver; e.g. during calibration process, the transmission transmits 5%, 50%, and 110% percent of the normal transmitting power as shown in Fig. 5. This power transmission is from the program run by memory prior to receive the feedback from the receiver; and [0013] “The ADC 112 samples a first set of analog signals 111 associated with the transmit coil 108 and with the input voltage 119 applied to input voltage terminals 118” indicate this power transmission is prior to receiving any response from the receiver, then the receiver response/feedback/communicate to the transmitter the power reading by the power receiver: [0014] “the ADC 142 generates a second set of digital values 143 associated with the sampled analog values 141. The GPIO circuit 144 is configured to control the operation of the rectifier 134. The transceiver (XCVR) 146 is configured to communicate with the transceiver (XCVR) 116 within the transmitter 102”), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO); 
a controller (110) configured to operate the transmitter to: 
generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver ([0013] “is configured to control the frequency and duty cycle of the bridge 104 output voltage based on desired output conditions for the receive coil 135 for receiver 132” suggest the transmitter transmitting power after the communication/requesting the transmitter transmitting power based on the requirement of the receiver’s feedback); 
perform one or more foreign object detection (FOD) tests to detect FO interference ([0038], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: 
operating the transmitter to perform at least one said modification non-responsively to the feedback messages from the receiver [0038], and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
Regarding claim 10, Lovas et al. in (Fig. 1) discloses the system (see 100), wherein each of the receiver’s feedback messages and the receiver’s responsive behavior comprises a request to change the AC power signal and/or report indicative of power received by the receiver [such that the receiver response/feedback/communicate to the transmitter the power reading by the power receiver: [0014] “the ADC 142 generates a second set of digital values 143 associated with the sampled analog values 141. The GPIO circuit 144 is configured to control the operation of the rectifier 134. The transceiver (XCVR) 146 is configured to communicate with the transceiver (XCVR) 116 within the transmitter 102”), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO); a controller (110) configured to operate the transmitter to: generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver ([0013] “is configured to control the frequency and duty cycle of the bridge 104 output voltage based on desired output conditions for the receive coil 135 for receiver 132” suggest the transmitter transmitting power after the communication/requesting the transmitter transmitting power based on the requirement of the receiver’s feedback); perform one or more foreign object detection (FOD) tests to detect FO interference ([0038], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: operating the transmitter to perform at least one said modification non-responsively to the feedback messages from the receiver [0038], and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
Regarding claim 12, Lovas et al. in (Fig. 1) discloses the method of claim 11, further comprising: if the corresponding receiver's (see 132) responsive behavior matches the responsive behavior described by the modification data, then operating the transmitter (see 102) without signaling FO presence; if the receiver's (see 132) responsive behavior does not match the responsive behavior described by the modification data, then signaling FO presence by the transmitter [such that the receiver response/feedback/communicate to the transmitter the power reading by the power receiver: [0014] “the ADC 142 generates a second set of digital values 143 associated with the sampled analog values 141. The GPIO circuit 144 is configured to control the operation of the rectifier 134. The transceiver (XCVR) 146 is configured to communicate with the transceiver (XCVR) 116 within the transmitter 102”), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO); a controller (110) configured to operate the transmitter to: generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver ([0013] “is configured to control the frequency and duty cycle of the bridge 104 output voltage based on desired output conditions for the receive coil 135 for receiver 132” suggest the transmitter transmitting power after the communication/requesting the transmitter transmitting power based on the requirement of the receiver’s feedback); perform one or more foreign object detection (FOD) tests to detect FO interference ([0038], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: operating the transmitter to perform at least one said modification non-responsively to the feedback messages from the receiver [0038], and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
Regarding claim 19, Lovas et al. in (Fig. 1) discloses the method of claim 11, performing normal operation by the transmitter comprises generating the AC power signal responsively to feedback messages received by the transmitter from the receiver; and performing at least one said modification comprises modifying the AC power signal non-responsively to the feedback messages from the receiver [such that controller (110) configured to operate the transmitter to: 
generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver ([0013] “is configured to control the frequency and duty cycle of the bridge 104 output voltage based on desired output conditions for the receive coil 135 for receiver 132” suggest the transmitter transmitting power after the communication/requesting the transmitter transmitting power based on the requirement of the receiver’s feedback); 
perform one or more foreign object detection (FOD) tests to detect FO interference ([0038], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: operating the transmitter to perform at least one said modification non-responsively to the feedback messages from the receiver [0038], and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
Regarding claim 20, Lovas et al. discloses the method of claim 11, wherein the receiver’s behavior is determined based on the receiver’s request for a power amplitude level [see 0029 and 0038].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        5/15/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836